Exhibit 10.01  
 
 
 
 
 
AGREEMENT AND PLAN OF MERGER
 
 
 
 
 
BY AND AMONG
 
ARTEMIS ACQUISITION CORP.
 
TRAVEL CENTER PARTNERS, INC.
 
SHAREWELL CAPITAL GROUP, INC.
 
AND
 
ENERGY PARTNERS SC, INC.
 
Dated as of February 22, 2012
 
 
 
1

--------------------------------------------------------------------------------

 
 
AGREEMENT AND PLAN OF MERGER
 
This AGREEMENT AND PLAN OF MERGER (this “Agreement”) made this 22nd day of
February, 2012, is entered into by and among Artemis Acquisition Corp, a
Delaware corporation (“Artemis”), Travel Center Partners, Inc. a South Carolina
corporation and wholly-owned subsidiary of Artemis (“Travel Center Partners”),
Sharewell Capital Group, Inc.,  a Nevada corporation (“Sharewell”) and Energy
Partners SC, Inc. (“Mergerco”), a South Carolina corporation and wholly-owned
subsidiary of Sharewell. Artemis, Travel Center Partners, Sharewell and Mergerco
are sometimes referred to herein individually as a “Party” and collectively as
the “Parties”.
 
RECITALS
 
A.                The Parties intend to effect the acquisition of Travel Center
Partners by Sharewell through the statutory merger of MergerCo with and into
Travel Center Partners in accordance with this Agreement and Title 33 of the
South Carolina Code of Laws, upon the consummation of which MergerCo will cease
to exist as a separate entity and Travel Center Partners will survive as a
wholly-owned Subsidiary of Sharewell, which will in turn become an 81%
subsidiary of Artemis, with the other 19% of Sharewell to be owned by
Sharewell’s existing shareholders. The Parties intend this transaction to be
treated as a tax - free reorganization under the Internal Revenue Code of 1986,
as amended (the “Code”).
 
B.                 The respective Boards of Directors of each of the Parties
have (i) determined that this Agreement and the transactions contemplated
hereby, including the Merger (as defined below), are advisable and in the best
interests of their respective stockholders, and (ii) adopted this Agreement and
the transactions contemplated hereby.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the representations, warranties, covenants
and agreements contained in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
 
 
1.      THE MERGER.
 
1.1              The Merger. Upon the terms and subject to the conditions set
forth in this Agreement, and in accordance with Title 33 of the South Carolina
Code of Laws, MergerCo shall be merged with and into Travel Center Partners, at
the effective time of the Merger (the “ Effective Time”) whereupon the separate
existence of MergerCo shall cease, and Travel Center Partners shall continue as
the surviving corporation following the Merger (the “Surviving Corporation”).
The corporate existence of Travel Center Partners, with all its purposes,
rights, privileges, franchises, powers and objects, shall continue unaffected
and unimpaired by the Merger and, as the Surviving Corporation, it shall be
governed by the laws of the State of South Carolina. As a result of the Merger,
the outstanding shares of capital stock of Travel Center Partners shall be
converted or cancelled in the manner provided in Section 2.9 hereof.
 
1.2              Closing. Unless this Agreement shall have been terminated and
the transactions herein contemplated shall have been abandoned by agreement of
the Parties, the closing of the Merger (the “Closing”) will take place at 10:00
a.m. Pacific Time on February 22, 2013 (the “Closing Date”), at the offices of
Bauman & Associates Law Firm, Las Vegas, Nevada, unless another date, time or
place is agreed to in writing by the Parties.
 
1.3              Actions and Deliveries at Closing. The articles of merger in
the form attached hereto as Exhibit B (the “Articles of Merger”) shall be duly
prepared and executed, and shall be filed with the Secretary of State of the
State of South Carolina (the “Secretary of State”) in accordance with Title 33
of the South Carolina Code of Laws on the Closing Date. The Merger shall become
effective upon the filing of the Articles of Merger with the Secretary of State,
or at such other time as is permissible in accordance with Title 33 of the South
Carolina Code of Laws and as Artemis and Sharewell shall agree should be
specified in the Articles of Merger.
 
1.4              Effects of the Merger. Subject to the foregoing, the effects of
the Merger shall be as provided in the applicable provisions of Title 33 of the
South Carolina Code of Laws, all of MergerCo’s property, rights, privileges,
powers, and franchises will vest in the Surviving Corporation, and all debts,
liabilities, and duties of MergerCo will become the Surviving Corporation’s
debts, liabilities, and duties.
 
1.5              Governing Documents of the Surviving Corporation. As of the
Effective Time, by virtue of the Merger and without any action on the part of
the Parties:
 
1.5.1        Articles of Incorporation. The Articles of Incorporation of Travel
Center Partners, as in effect immediately prior to the Effective Time, will be
the Surviving Corporation’s Articles of Incorporation until thereafter amended.
 
1.5.2        Bylaws. The Bylaws of Travel Center Partners, as in effect
immediately prior to the Effective Time, will be the Surviving Corporation’s
Bylaws until thereafter amended.
 
1.6              Directors of Sharewell and the Surviving Corporation. At the
Effective Time, the Board of Directors of Sharewell and the Surviving
Corporation shall consist of John Ronda, Dean Porter, Peter Iodice and Robert
Nash, each of such directors to hold office, subject to the applicable
provisions of the Certificate of Incorporation or Articles of Incorporation and
Bylaws, each as amended to date, of Sharewell or the Surviving Corporation, as
applicable, in each case, until their respective successors shall have been
elected and qualified or until otherwise provided by law. All other directors of
Sharewell immediately prior to the Effective Time shall resign, effective as of
the Effective Time.
 
 
2

--------------------------------------------------------------------------------

 
1.7              Officers of Artemis, Sharewell and the Surviving Corporation.
At the Effective Time, the officers of  Sharewell  immediately prior to the
Effective Time shall resign, effective as of the Effective Time, and the
officers of Sharewell and the Surviving Corporation, as of the Effective Time,
shall consist of the following individuals:
 

 
John Ronda – President
Dean Porter – Vice Chairman
Peter Iodice – Vice Chairman
Robert Nash – Senior Vice President and Secretary
Salvadore Julian – Chief Financial Officer
   

who shall serve as officers of  Sharewell subject to the applicable provisions
of the Certificate of Incorporation or Articles of Incorporation and Bylaws,
each as amended to date, of Artemis, Sharewell or the Surviving Corporation, as
applicable, in each case, until his respective successor(s) shall have been duly
appointed or until otherwise provided by law.
 
1.8              Effect on Capital Stock of MergerCo. At the Effective Time, by
virtue of the Merger and without any action on the part of the holder thereof,
each share of MergerCo Common Stock issued and outstanding immediately prior to
the Effective Time shall automatically be converted into and become one validly
issued, fully paid and non-assessable share of common stock of the Surviving
Corporation.  As a result, The Surviving Corporation (Travel Center Partners)
shall become a wholly-owned subsidiary of Sharewell.
 
1 .9              Effect on Capital Stock of Travel Center Partners. At the
Effective Time, by virtue of the Merger and without any action on the part of
the holder thereof:
 
1.9.1        Aggregate Consideration to be Received by Artemis. The aggregate
merger consideration will be 405,000,000 fully paid, non-assessable shares of
Sharewell Common Stock, constituting 81% of the issued and outstanding shares of
Sharewell Common Stock (thereinafter, the “Artemis Merger Consideration”).  As a
result, Sharewell shall become an 81% - owned subsidiary of Artemis and the
existing shareholders of Sharewell Common Stock shall immediately following the
Merger continue to hold 95,000,000 shares of Sharewell Common Stock, or 19% of
the outstanding shares of Sharewell Common Stock
 
1.9.2        Conversion of Travel Center Partners Common Stock. Each issued and
outstanding share of Travel Center Partners Common Stock shall be converted to
Sharewell Common Stock at a ratio equal to 40,700 shares of Sharewell Common
Stock per share of Travel Center Partners Common Stock (the “Exchange Ratio”).
 
1.9.3        Cancellation and Retirement of Travel Center Holdings Common Stock.
As of the Effective Time, all shares of Travel Center Holdings Common Stock
issued and outstanding immediately prior to the Effective Time shall no longer
be outstanding and shall automatically be cancelled and retired and shall cease
to exist, and each holder of a certificate representing any such shares of
Travel Center Holdings Common Stock shall cease to have any rights with respect
thereto, except the right to receive the Artemis Merger Consideration per share
upon the surrender of such certificate in accordance with Section 1.10 hereof,
without any interest thereon.
 
1.10          Exchange of Certificates.
 
1.10.1    Exchange Procedures. As soon as reasonably practicable after the
Effective Time, Artemis shall deliver to the Escrow Agent a certificate or
certificates which, immediately prior to the Effective Time represented
outstanding shares of Travel Center Partners Common Stock (the “Certificates”).
 
1.10.2    Merger Share Certificates. Upon surrender of a Certificate for
cancellation to the Escrow Agent, Artemis be entitled to receive in exchange
therefor a certificate representing 407,000,000 shares of Sharewell.   It shall
be a condition of such exchange that the certificate so surrendered shall be
properly endorsed, with signature guaranteed, or otherwise in proper form for
transfer. Until surrendered as contemplated by this Section 1.10.2, each
Certificate shall be deemed at any time after the Effective Time to represent
only the right to receive upon such surrender the Artemis Merger Consideration
as contemplated by Section 1.9 hereof.
 
1.10.3    Lost Certificates. If any Certificate has been lost, stolen or
destroyed, upon the making of an affidavit of that fact by the Person claiming
such Certificate to be lost, stolen or destroyed and, if required by the Escrow
Agent, the posting by such Person of a bond in such reasonable amount as the
Escrow Agent may direct as indemnity against any claim that may be made against
it with respect to such Certificate, Sharewell shall issue in exchange for such
lost, stolen or destroyed Certificate, subject to Section 2.11 hereof, the
Merger Consideration due to such Person as provided in Section 2.9 hereof.
 
1.10.4    No Further Ownership Rights in Travel Center Partners Common Stock.
All shares of Sharewell Common Stock issued upon the surrender of the
Certificates in accordance with the terms of this Section 2, shall be deemed to
have been issued (and paid) in full satisfaction of all rights pertaining to
Travel Center Partners Common Stock theretofore represented by such
Certificates.
 
 
3

--------------------------------------------------------------------------------

 
2.      ADDITIONAL AGREEMENTS.
 
2.1              Directors and Officers of Sharewell. At the Closing, the
current Board of Directors of Sharewell shall deliver duly adopted resolutions
to: (a) increase the size of Sharewell’s Board of Directors  by four (4) members
effective as of the Closing; (b) appoint John Ronda, Dean Porter, Peter Iodice
and Robert Nash to fill four of the vacancies on the Board of Directors of
Sharewell caused by such increase in the size of Sharewell’s Board of Directors;
(c) appoint (i) John Ronda to serve as President, (ii) Dean Porter to serve as
Vice Chairman,  (iii)Peter Iodice to serve as Vice Chairman, (iv)  Robert Nash
to serve as Senior Vice President and Secretary and (v) Salvadore Julian to
serve as Chief Financial, and (d) accept the resignations of the current
officers of Sharewell and the directors of Sharewell effective as of the
Closing. At the Closing, the current officers of Sharewell and the directors of
Sharewell shall deliver their resignations, as appropriate, as officers and
directors of Sharewell to be effective upon the Closing (the “Resignations”).
 
2.2              Transaction Form 8-K. At least one (1) day prior to the
Closing, the Parties shall prepare the Form 8-K announcing the Closing, which
shall include all information required by such form (the “Transaction Form
8-K”), which shall be in a form reasonably acceptable to Artemis and in a format
acceptable for EDGAR filing. Prior to the Closing, the Parties shall prepare the
press release announcing the consummation of the transactions contemplated by
this Agreement (the “Press Release”). At the Closing, Artemis shall file the
Transaction Form 8-K with the SEC and distribute the Press Release.
 
 
2.3              Required Information. In connection with the preparation of the
Transaction Form 8-K and Press Release, and for such other reasonable purposes,
each Party and its affiliates shall, upon request by the others, furnish the
others with all information concerning themselves, their respective directors,
officers, managers, managing members, stockholders and members (including the
directors and officers of Sharewell to be elected effective as of the Closing
pursuant to Section 6.1 hereof) and such other matters as may be reasonably
necessary or advisable in connection with the transactions contemplated by this
Agreement, or any other statement, filing, notice or application made by or on
behalf of each Party to any third party and/or any Governmental Entity in
connection with the transactions contemplated by this Agreement. Each Party
warrants and represents to the other Parties that all such information shall be
true and correct in all material respects and will not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements contained therein, in light
of the circumstances under which they were made, not misleading.
 
2.4              Reasonable Efforts; Notification.
 
2.4.1        Upon the terms and subject to the conditions set forth in this
Agreement, each of the Parties agrees to use its commercially reasonable efforts
to take, or cause to be taken, all actions, and to do, or cause to be done, and
to assist and cooperate with the other Parties in doing, all things necessary,
proper or advisable to consummate and make effective, in the most expeditious
manner practicable, the transactions contemplated by this Agreement, including
using commercially reasonable efforts to accomplish the following: (a) the
taking of all reasonable acts necessary to cause the conditions precedent set
forth in Section 7 hereof to be satisfied, (b) the obtaining of all necessary
actions or nonactions, waivers, consents, approvals, orders and authorizations
from Governmental Entities and the making of all necessary registrations,
declarations, notices and filings (including registrations, declarations,
notices and filings with Governmental Entities, if any) and the taking of all
reasonable steps as may be necessary to avoid any suit, claim, action,
investigation or proceeding by any Governmental Entity, (c) the obtaining of all
consents, approvals or waivers from third parties required as a result of the
transactions contemplated in this Agreement, (d) the defending of any suits,
claims, actions, investigations or proceedings, whether judicial or
administrative, challenging this Agreement or the consummation of the
transactions contemplated hereby, including seeking to have any stay or
temporary restraining order entered by any court or other Governmental Entity
vacated or reversed, and (e) the execution or delivery of any additional
instruments reasonably necessary to consummate the transactions contemplated by,
and to fully carry out the purposes of, this Agreement. In connection with and
without limiting the foregoing, each Party, and its respective Board of
Directors, officers and stockholders shall, if any state takeover statute or
similar statute or regulation is or becomes applicable to this Agreement or any
of the transactions contemplated by this Agreement, use their commercially
reasonable efforts to enable the transactions contemplated by this Agreement to
be consummated as promptly as practicable on the terms contemplated by this
Agreement. Notwithstanding anything herein to the contrary, nothing in this
Agreement shall be deemed to require any of the Parties to agree to any
divestiture by itself or any of its affiliates of shares of capital stock,
membership interests or ownership interest or of any business, assets or
property, or the imposition of any material limitation on the ability of any of
them to conduct their business or to own or exercise control of such assets,
properties and stock.
 
2.5          Treatment as a Reorganization. Consistent with the intent of the
Parties, each of the Parties shall treat, and cause its Affiliates to so treat,
the Merger as a tax-free reorganization under the Code with respect to all Tax
Returns, to the extent consistent with law.
 
2.6          Merger Expenses. Immediately prior to the Closing, Sharewell shall
have no accounts payable with respect to the period between the date hereof and
the Closing (other than in the ordinary course of business).
 
2.7          Stockholder Approval.  In connection with the Merger, this
Agreement and the other transactions contemplated hereby, the Board of Directors
of each of Travel Center Partners and Mergerco shall (a) recommend to the
Stockholders of Travel Center Partners and Mergerco, respectively, that they
consent to, and use all commercially reasonable efforts to obtain the approvals
by said Stockholders, of the Merger, this Agreement and the other transactions
contemplated hereby, and (b) otherwise comply with all requirements of
applicable law and the Articles of Incorporation and Bylaws of Travel Center
Partners and Mergerco, respectively, each as amended to date, in connection with
obtaining the Stockholders’ Approvals.  Upon receipt of said recommendations of
the Boards of Directors, each of Artemis and Sharewell shall unanimously approve
the Merger, this Agreement and the other transactions contemplated hereby, as
the sole Stockholders of Travel Center Partners and Sharewell, respectively.
 
 
4

--------------------------------------------------------------------------------

 
 
3.  SURVIVAL.
 
The Merger Agreement dated February 3, 2013 between Artemis and Sharewell shall
continue in effect except to the extent that it is inconsistent with the
provisions of this Agreement, and in the event of any inconsistency, the
provisions of this Agrement shall control.
 
 
4.  GENERAL PROVISIONS.
 
4.1          Amendment. This Agreement may not be amended except by an
instrument in writing signed on behalf of each of the parties hereto.
 
4.2          Extension; Waiver. The parties hereto may (a) extend the time for
the performance of any of the obligations or other acts of the other parties
hereto, (b) waive any inaccuracies in the representations and warranties
contained in this Agreement or in any document delivered pursuant to this
Agreement, or (c) waive compliance with any of the agreements or conditions
contained in this Agreement. Any agreement on the part of a party hereto to any
such extension or waiver shall be valid only if set forth in an instrument in
writing signed on behalf of such party hereto. The failure of any party hereto
to assert any of its rights under this Agreement or otherwise shall not
constitute a waiver of such rights.
 
4.3          Notices. All notices, requests, claims, demands and other
communications under this Agreement shall be in writing and shall be deemed
given if delivered personally or sent by facsimile, electronic mail, or
overnight courier (providing proof of delivery) to the parties hereto at the
following addresses (or at such other address for a party hereto as shall be
specified by like notice):
 
if to Artemis or Travel Center Partners, to:
897 Fording Island Rd #411
Bluffton, SC 29910
 


if to Sharewell or MergerCo, to:


1596 Lavista Road NE
Atlanta, GA 30329
 
4.4          Interpretation. When a reference is made in this Agreement to a
section or exhibit, such reference shall be to a section of, or an exhibit to,
this Agreement unless otherwise indicated. The headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement. Whenever the words “include”,
“includes” or “including” are used in this Agreement, they shall be deemed to be
followed by the words “without limitation.”
 
4.5          Entire Agreement; No Third-Party Beneficiaries. This Agreement and
the other agreements referred to herein constitute the entire agreement, and
supersede all prior agreements and understandings, both written and oral, among
the parties hereto with respect to the subject matter of this Agreement. Except
as expressly provided herein, this Agreement is not intended to confer upon any
Person other than the parties hereto any rights or remedies.
 
4.6          Governing Law. This Agreement shall be governed by, and construed
in accordance with, the laws of the State of South Carolina, regardless of the
laws that might otherwise govern under applicable principles of conflicts of
laws thereof.
 
4.7          Assignment. Neither this Agreement nor any of the rights, interests
or obligations under this Agreement shall be assigned, in whole or in part, by
operation of law or otherwise by any of the parties hereto without the prior
written consent of the other parties hereto. Subject to the preceding sentence,
this Agreement will be binding upon, inure to the benefit of, and be enforceable
by, the parties hereto and their respective successors and assigns.
 
4.8          Enforcement. The parties hereto agree that irreparable damage may
occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached. It
is accordingly agreed that the parties hereto shall be entitled to seek an
injunction or injunctions to prevent breaches of this Agreement and to enforce
specifically the terms and provisions of this Agreement in any federal or state
court located in the State of California, this being in addition to any other
remedy to which they are entitled at law or in equity. In addition, each of the
parties hereto (a) consents to submit itself to the personal jurisdiction of any
court sitting in the State of California in the event any dispute arises out of
this Agreement or any of the transactions contemplated by this Agreement to the
extent such courts would have subject matter jurisdiction with respect to such
dispute and (b) agrees that it will not attempt to deny or defeat such personal
jurisdiction or venue by motion or other request for leave from any such court.
 
4.9          Severability. Whenever possible, each provision or portion of any
provision of this Agreement will be interpreted in such manner as to be
effective and valid under applicable law but if any provision or portion of any
provision of this Agreement is held to be invalid, illegal or unenforceable in
any respect under any applicable law or rule in any jurisdiction, such
invalidity, illegality or unenforceability will not affect any other provision
or portion of any provision in such jurisdiction, and this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision or portion of any provision had never been
contained herein.
 
 
5

--------------------------------------------------------------------------------

 
4.10      Exhibits. The exhibits to this Agreement are hereby incorporated into
this Agreement and are hereby made a part of this Agreement as if set out in
full in this Agreement.
 
4.11      Counterparts. This Agreement may be executed in one or more identical
counterparts, all of which shall be considered one and the same instrument and
shall become effective when one or more such counterparts shall have been
executed by each of the parties hereto and delivered to the other parties
hereto. Delivery of a copy of this Agreement bearing an original signature by
facsimile transmission, by electronic mail in “portable document format”
(“.pdf”) form, or by any other electronic means intended to preserve the
original graphic and pictorial appearance of a document, will have the same
effect as physical delivery of the paper document bearing the original
signature.
 
[Signature page follows]
 
 
 
6

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the undersigned have caused their duly authorized officers
to execute this Agreement and Plan of Merger as of the date first above written.
 

 
ARTEMIS ACQUISITION CORP.,
           
By:
/s/ Peter Iodice       Name: Peter Iodice        Title: Vice Chairman           
  TRAVEL CENTER PARTNERS, INC.,     a South Carolina corporation            
By:
/s/ Peter Iodice       Name: Peter Iodice       
Title: President
           
Witnessed:
              /s/ Robert Nash      
SVP – Artemis Acquisition Corp.
           
SHAREWELL CAPITAL GROUP, INC.,
   
a Nevada corporation
           
By:
/s/ Raymond Firth      
Name: Raymond Firth
     
Title: Chief Executive Officer
           
ENERGY PARTNERS SC, INC.,
   
a South Carolina corporation
           
By:
/s/ Raymond Firth      
Name: Raymond Firth
     
Title: Chief Executive Officer
 

 
7

--------------------------------------------------------------------------------